Kruse, J.:
The primary question presented by this appeal is whether the relator was properly committed to the Western House of Eefuge for Women at Albion, upon her plea of guilty to the indictment for adultery, which was made a misdemeanor in this State by an amendment to the Penal Code in 1907 (Laws of 1907, chap. 583, adding to Penal Code, §§ 280a, 280b) and is now embodied in the Penal Law (Penal Law, §§ 100-103).
The Western House of Eefuge for Women was established in 1890 by chapter 238 of the Laws of 1890. By section 8 of that act it was provided that any female between the ages of fifteen ■and thirty years, convicted of ‘1 petit larceny, habitual drunkenness, of being a common prostitute, of frequenting disorderly houses or houses of prostitution, or of any misdemeanor, and who is not insane or mentally or physically incapable of being substantially benefited by the discipline of said institution,” might be sentenced and committed to that institution for a term of five years,, unless sooner discharged by the board of managers thereof. This provision has ever since been retained substantially in the statute law of this State (State Charities Law [Gen. Laws, chap. 26; Laws of 1896, chap. 546], § 146, as amd. by Laws of 1899, chap. 632, and Laws of 1904, chaps. 169, 453), and is now embodied in the State Charities Law (Consol. Laws, chap. 55 [Laws of 1909, chap. 57], § 226, as amd. by Laws of 1910, chap. 449). Section 226 of that law provides that the commitment shall not be for a definite term, but any such female may be paroled or discharged at any time after a commitment by the board of managers of such institution, and shall not in any case be detained longer than three years. The minimum age is now sixteen years.
*366The commitment in this case is for a term of three years, unless she shall sooner be discharged by the board of managers. While that is not literally in accordance with the language of the statute, I think it is in substance and effect.
The punishment for adultery, according to the Penal Law (§ 102), is imprisonment in a penitentiary or county jail for not more than six months, or by a fine of not more than $250 or both. It is contended that the provisions of section 226 of the State Charities Law for committing females to the institutions therein named apply only to the offenses specifically' enumerated therein, and to misdemeanors for which no specific punishment is prescribed in the Penal Law, and not to adultery, for which the Penal Law has fixed the punishment as stated.
I think the State Charities Law includes any misdemeanor committed by a person within the description covered by that act.. The Penal Law provides that where the performance of an act is prohibited by statute and no penalty for the violation of such statute is imposed in any statute, the doing of such act is a misdemeanor (§ 29), and that a person convicted of a crime declared to be a misdemeanor, for which no other punishment is specially prescribed by the Penal Law, or by any other statutory provision in force at the time of the conviction and sentence, is punishable by imprisonment in a penitentiary or county jail, foi* not more than one year, or by a fine of not more than $500, or by both. (§ 1931.) In that connection it further provides, generally, that an act or omission which is made criminal and punishable in different ways,, by different provisions of law, may he punished under any one of those provisions, hut not under more than one, and a conviction or acquittal under one bars a prosecution for the same act or omission under any other provision. (§ 1938.)
I think the relator could have been imprisoned or fined or both, as the Penal Law provides, or committed under .the State Charities Law, to the Western House of Refuge, as was done. While offenders committed to such institutions may be detained there longer than the ordinary maximum prison sentence prescribed for the offense of which the offender is convicted, they may also be paroled or discharged at any time by the managers of the institution. Such institutions are especially designed to reform *367offenders of the class to which the relator belonged, and while it is a means of punishment, the primary purpose is reformation. This is the more humane policy and has been adopted in other States as well as our own, and in civilized countries generally.
I think the defendant’s case falls within that class and that she was properly committed to the institution from which it is . now sought to release her.
The order dismissing the writ of habeas co¿_ as should, therefore, be affirmed.
All concurred, except Spring and Foote, JJ., who dissented, in an opinion by Spring, J.